UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-6788


FORREST RAY KYLE,

                Petitioner - Appellant,

          v.

THOMAS MCBRIDE, Warden,      Mt.   Olive   Correctional   Complex;
WARDEN DAVID BALLARD,

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:02-cv-00010-REM)


Submitted:   March 3, 2010                     Decided:   May 19, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Forrest Ray Kyle, Appellant Pro Se.   Robert David Goldberg,
Assistant Attorney General, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Forrest Ray Kyle appeals the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief   on    his    28     U.S.C.   § 2254    (2006)     petition.         We    have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                         Kyle v.

McBride,   No.       2:02-cv-00010-REM        (N.D.   W.   Va.    Oct.     29,    2002;

Mar. 24, 2009).         We deny Kyle’s motion to appoint counsel and

dispense      with    oral     argument   because      the       facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2